Citation Nr: 1550438	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-44 110	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain with degenerative joint disease (DJD).  

2.  Entitlement to service connection for a left leg condition.  

3.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a gunshot wound and fusion of the first metatarsal and cuneiform bones of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.  

FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he desires to withdraw his entire appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran's representative submitted an April 2014 statement that the Veteran wished to cancel his requested hearing before the Board because "benefits [had] been granted and he [was] pleased with the outcome."  A subsequent August 2014 statement by the Veteran reported that he wished to withdraw his BVA hearing request because he was "already considered totally and permanently disabled due to [his] service-connected disabilities."  However, an October 2015 Appellant's Brief submitted by the Veteran's representative stated that "there [was] no evidence that the Appellant [had] withdrawn his appeal or otherwise indicated satisfaction with the new rating; his appeal is not resolved."  

Given the ambiguity of the above submissions, the Board requested clarification in October 2015 whether the Veteran desired to withdraw just his prior Board hearing request, or his entire appeal altogether.  In a November 2015 response, the Veteran's representative confirmed that if the Veteran was totally disabled, then he did indeed desire to withdraw his entire appeal.  Significantly, the Veteran has been in receipt of a total disability rating based upon individual unemployability (TDIU) since October 29, 2010.  As such, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


